                                          Case 5:21-cv-01125-BLF Document 16 Filed 04/13/21 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6
                                         BRIAN WHITAKER,
                                   7                                                      Case No. 21-cv-01125-BLF
                                                        Plaintiff,
                                   8
                                                 v.                                       ORDER TERMINATING MOTION TO
                                   9                                                      DISMISS AS MOOT
                                         BRENDER COMMERCIAL LAND
                                  10     HOLDING LLC, et al.,                             [Re: ECF 12]

                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The Motion to Dismiss filed by Defendants Brender Commercial Land Holding LLC and

                                  14   Brender Lodging LLC, which is set for hearing on September 2, 2021, is hereby TERMINATED

                                  15   AS MOOT in light of the filing of the first amended complaint. See Fed. R. Civ. P. 15(a)(1)(B).

                                  16   Defendants may file a new motion to dismiss and retain their September 2, 2021 hearing date as

                                  17   long as the motion is filed by May 3, 2021.

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: April 13, 2021

                                  21                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  22                                                  United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
